763 F.2d 1098
Medicare&Medicaid Gu 34,934Raymon and Joann LYNCH;  Charles and Erestine Dauphine;Rose Rosenthal;  Sarine Lisberg;  Ellen Beezy;  Leona H.Allen;  William C. Beer;  and California Gray PanthersFoundation, Plaintiffs-Appellants, Cross-Appellees,v.Peter RANK, Director of the Department of Health Services ofthe State of California;  Department of Health Services ofthe State of California;  Michael Franchetti, Director ofDepartment of Finance of the State of California, Defendants-Appellees,andMargaret Heckler, Secretary of Department of Health andHuman Services, Third Party DefendantAppellee-Cross Appellants.
No. 83-2343, 84-1857.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted June 12, 1984.Decided June 20, 1985.

Evelyn R. Frank, Legal Aid Society of Alameda County, Oakland, Cal., Terry B. Friedman, Bet Tzedek Legal Services, Gil Deford, Nat. Senior Citizens Law Cntr., Byron Gross, Legal Aid Foundation of Los Angeles, and Daniel Brzovic, Bet Tzedek Legal Services, Los Angeles, Cal., for plaintiffs-appellants, cross-appellees.
Christopher Stoll, Asst. U.S. Atty., Cade Morrow, Asst. Regional Atty., Dept. of Health & Human Services, Catherine M. Van Aken, Deputy Atty. Gen., San Francisco, Cal., for defendants-appellees.
Appeal from the United States District Court for the Northern District of California;  William H. Orrick, Judge.
Before WALLACE, FLETCHER and CANBY, Circuit Judges.

ORDER

1
The petition for rehearing is granted.  The second-to-last paragraph of our opinion in this case, 747 F.2d 528, 536 (beginning "The statute itself ...") is deleted.  In all other respects, the opinion is reaffirmed.  The mandate shall now issue in due course.